DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the instant application. Claims 1-20 are rejected. 
Information Disclosure Statement
	The information disclosure statement filed on August 28, 2020 has been considered and a signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the phrase “emulsifying base” is confusing and renders the claims indefinite. Since the term is not defined in the specification, it is unclear what exactly can be considered an “emulsifying base” besides what is disclosed in claims 10, 11 and 17 and in the preparation of an emulsifying wax base (see page 8 of the specification). This rejection can be overcome by amending the claim to include what can be considered an emulsifying base (e.g., like in claim 10, 11 or 17).  
With regards to claim 10, the phrase “wherein the emulsifying base consists of components selected from the group consisting of” is also confusing and renders the claims indefinite. The specification and claims make it seem like all the components listed in the claim are to be included in the emulsifying base; therefore, selecting just one or more of the components does not seem correct. This rejection can be overcome by amending the phrase to read “wherein the emulsifying base consists of.” The same reasoning is applied to “preparing a emulsifying wax base consisting of components selected from the group consisting of” in claim 17. Appropriate correction is required. 
With regards to claim 11, the phrase “wherein the emulsifying base comprises” is similarly confusing and renders the claim indefinite. The components listed in the claim all add up to 100% so it is unclear how anything else could potentially be included in the emulsifying base. In other words, forms of the term “comprise” are considered open-ended language and are, therefore, understood to include additional subject matter. This rejection can be overcome by amending the phrase to read “wherein the emulsifying base consists of.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0052545 A1.
The pre-AIA  35 U.S.C. 102(e) critical reference date of the U.S. application is entitled to the benefit of the filing date of the provisional application under 35 U.S.C. 119(e) since the provisional application properly supports the subject matter relied upon to make the rejection in compliance with pre-AIA  35 U.S.C. 112, first paragraph. See MPEP 2136.03 III.
US 2021/0052545 A1 discloses a composition comprising a cannabinoid and a silicone-based excipient (see abstract) and methods of administering said composition to a subject, e.g., by topical administration (see [0005] and [0006]), for the treatment of pain, such as neuropathic pain (see [0018]). It is also disclosed that the composition can further comprise an additional essential oil, an additional active, such as menthol, and a plurality of cannabinoids (see [0014], [0015], [0017], [0050], [0051], and [0053]).  It is disclosed in the reference that the topical formulation may be in the form of a cream, for example (see [0140]). 
A specific example of a composition comprising a combination of cannabinoids, essential oils, and menthol in a topically acceptable lotion base or cream base is not disclosed in the reference.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method for treating pain in a mammal of the instant claims in view of the reference with a reasonable expectation of success. The motivation would have been to find additional compositions which could be used for the treatment of pain. 
Thus, a prima facie case of obviousness has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626